Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141966                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BATES ASSOCIATES, L.L.C.,                                                                               Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 141966
                                                                   COA: 288826
                                                                   Wayne CC: 08-113819-CK
  132 ASSOCIATES, L.L.C.,
            Defendant-Appellee,
  and
  SAULT STE.
  MARIE TRIBE OF CHIPPEWA INDIANS,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2011                        _________________________________________
           p0525                                                              Clerk